Exhibit 10.1

 

*** CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT (INDICATED BY
ASTERISKS) HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT UNDER 17
C.F.R. SECTIONS 200.80(B)(4), 200.83 AND 24b-2.

LICENSE AND SUPPLY AGREEMENT

This License and Supply Agreement (“Agreement”) is made on March 9, 2009
(“Effective Date”) by and between BIOKOOL LLC, an Arizona limited liability
company (“BioKool”), and BARE ESCENTUALS BEAUTY, INC., a California corporation
(“Bare Escentuals”).

RECITALS

WHEREAS, BioKool and Bare Escentuals are currently parties to a License and
Supply Agreement, dated September 12, 2005, as amended (“Original Agreement”),
pursuant to which BioKool has granted to Bare Escentuals both an exclusive
license to BioKools’ proprietary mineral technology and an exclusive right to
purchase certain ingredients based on such technology;

WHEREAS, the parties desire to replace the Original Agreement with this
Agreement, pursuant to which BioKool will grant to Bare Escentuals both a
limited exclusive license to BioKools’ proprietary mineral teachnology and a
limited exclusive right to purchase certain ingredients based on such
technology; and

WHEREAS, BioKool will manufacture for, and supply to, Bare Escentuals the
BioKool proprietary ingredients;

In consideration of the covenants and obligations hereinafter set forth, and the
mutual benefits to be derived hereunder, the parties agree as follows:

1. DEFINITIONS. Capitalized terms used in this Agreement have the meaning given
in this Section 1 or in the section where such term is first defined.

1.1 “BioKool Mineral Technology” means the BioKool proprietary mineral
technology, as further described in Exhibit A, the Licensed Patents, and all
Improvements.

1.2 “Field of Use” means the field of ***.

1.3 “Gross Revenue” means the total amount of payments actually received by Bare
Escentuals from third party customers as a result of the sale of Royalty-Bearing
Licensed Products to such third parties.

 

*** PORTIONS OF THIS PAGE HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Page 1 of 15



--------------------------------------------------------------------------------

1.4 “Improvement” means any improvement, modification, upgrade, variation, or
enhancement of any BioKool Mineral Technology.

1.5 “Licensed Ingredients” means any substance coming within the scope of any
claim of the Licensed Patents and/or any substance that is proprietary to
BioKool and manufactured pursuant to the BioKool Mineral Technology.

1.6 “Licensed Method” means any method or process that, if used or performed by
Bare Escentuals without the license granted in Section 2.1, would infringe one
or more claims of a Licensed Patent.

1.7 “Licensed Patents” means (a) those United States patents and patent
applications owned by BioKool or in which BioKool has a licensable interest,
including the patent application described in Exhibit A; (b) any and all patents
issuing or claiming priority from any of such patents, including continuations,
continuations-in-part, divisionals, reexaminations, and reissues thereof; and
(c) foreign counterparts of the patents described in clauses (a) and (b).

1.8 “Licensed Products” means a product that is made into finished goods for
commercial sale to consumers and that if made, used, imported, or sold by Bare
Escentuals without the license granted in Section 2.1 would infringe one or more
claims of a Licensed Patent.

1.9 “Net Revenue” means Gross Revenue less any (a) testers, co-op advertising,
rebates or trade, cash or quantity discounts offered by Bare Escentuals;
(b) taxes on sales (such as sales or use taxes) to the extent added to the sales
price; (c) value added taxes when included as part of the sales price and not
refunded to the third-party customer; (d) freight, insurance, and other
transportation charges; and (e) amounts repaid or credited by reason of
rejection, defects, or returns or because of retroactive price reductions.

1.10 “Royalty Bearing Licensed Product” means a Licensed Product that contains
the Licensed Ingredients.

1.11 “Specifications” means the quality and chemical specifications for the
Licensed Ingredients, as set out in Exhibit A.

2. GRANT OF LICENSE

2.1 Licensed Patents. Subject to the terms and conditions of this Agreement,
BioKool grants to Bare Escentuals a worldwide, nonexclusive (except as set forth
in Section 2.2), right and license, under all intellectual property rights in
the BioKool Mineral Technology to (a) use, develop, make, have made, sell, offer
to sell, and import Licensed Ingredients and Licensed Products, (b) use and
perform any Licensed Method, and (c) use, reproduce, perform, and practice the
BioKool Mineral Technology.

 

Page 2 of 15



--------------------------------------------------------------------------------

2.2 Exclusivity. For a period of *** years from the Effective Date (“Exclusivity
Period”), (a) the license granted in Section 2.1 shall be exclusive (even as to
BioKool) in the Field of Use and (b) BioKool shall not sell the Licensed
Ingredients to any third party for use or distribution in the Field of Use.

(a) Extension of Exclusivity. The Exclusivity Period shall automatically be
extended for the duration of the then-remaining term of this Agreement upon the
first to occur of the following: (i) the date on which annual aggregate gross
revenues earned by Bare Escentuals as a result of the sale of Licensed Products
in the Field of Use are greater than or equal to *** or (ii) the date on which
Bare Escentuals elects to extend the Exclusivity Period by paying to BioKool a
one-time payment of ***.

2.3 Duration of License. The license granted in Sections 2.1(a) and 2.1(b) shall
remain in effect until all Licensed Patents have expired, been abandoned, or
been ruled invalid or unenforceable in a final non-appealable decision by a
court of competent jurisdiction.

2.4 Price of Licensed Products. This Agreement does not set or otherwise
regulate or control the sales price of the Licensed Products, and Bare
Escentuals shall establish such prices in its sole discretion.

2.5 Delivery. Within fifteen (15) days after the Effective Date, and thereafter
promptly after any request from Bare Escentuals, BioKool shall deliver to Bare
Escentuals all documentation for, and other tangible embodiments of, the BioKool
Mineral Technology. In addition, BioKool shall provide to Bare Escentuals
reasonable training to enable Bare Escentuals to use the BioKool Mineral
Technology in accordance with this Agreement.

2.6 Ownership. Except for the rights granted in this Agreement, BioKool reserves
and owns all right, title, and interest in and to the BioKool Mineral
Technology.

3. SALE OF LICENSED INGREDIENTS

3.1 Purchase Orders. Bare Escentuals or its authorized manufacturing contractor
may issue to BioKool, by mail, email, or facsimile transmission, written orders
for Licensed Ingredients (each, a “Purchase Order”) from time to time. Each
Purchase Order will specify (a) the type and quantity of Licensed Ingredient
ordered; (b) the unit price of each Licensed Ingredient purchased as per pricing
schedule on Exhibit A, and the total purchase price; (c) the required delivery
dates; (d) the billing and ship-to addresses for the order; and (e) any special
instructions requested by Bare Escentuals. BioKool shall accept each Purchase
Order submitted in accordance with this Agreement if the requested delivery date
for each such Purchase Order is submitted within the Lead Time. Unless otherwise
agreed by the parties in writing, the “Lead Time” for the Licensed Ingredients
is and shall be thirty (30) days. BioKool shall notify Bare Escentuals of the
acceptance or rejection (including the reasons for rejection) of each Purchase
Order within two (2) business days after receipt of the Purchase Order. If
within such time period BioKool does not provide notice of acceptance or
rejection to Bare Escentuals, then the Purchase Order shall be deemed accepted.

 

*** PORTIONS OF THIS PAGE HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Page 3 of 15



--------------------------------------------------------------------------------

3.2 Modification of Purchase Orders. Bare Escentuals shall have the right at any
time, in its sole discretion and without penalty or liability, to modify or
cancel any Purchase Order, including by increasing or decreasing the volume of
Licensed Ingredients or changing the shipping date or ship-to address, by
providing written notice to BioKool at least thirty (30) days prior to BioKool’s
scheduled shipment date for the applicable Licensed Ingredients, as such date
has been notified to Bare Escentuals by BioKool (“Scheduled Shipment Date”). If
BioKool has not notified Bare Escentuals of the Scheduled Shipment Date for a
given Purchase Order within two (2) days after BioKool’s receipt of such
Purchase Order, Bare Escentuals shall have the right to modify or cancel such
Purchase Order at any time upon notice to BioKool.

3.3 Delivery. BioKool will deliver Licensed Ingredients on the dates and in the
quantities specified in each accepted Purchase Order. In the event of any delays
to the scheduled delivery date, and without limiting Bare Escentuals’ other
rights and remedies hereunder, BioKool will notify Bare Escentuals of such delay
and work diligently to remedy such delay immediately. In the event of any delay
in delivery of more than *** weeks, in addition to any other rights or remedies
otherwise available, Bare Escentuals shall have the right to take any of the
following actions: (a) cancel or reschedule the affected order in Bare
Escentuals’ sole discretion without further liability under this Agreement; or
(b) enforce the Purchase Order subject to revised pricing terms that are
discounted by *** per each day that BioKool fails to make delivery, up to a
maximum of *** of the total price for the items not shipped on-time. All
shipments will be made DDP (Incoterms 2000) the shipping point designated by
Bare Escentuals in the applicable purchase order, and title and risk of loss to
the Licensed Ingredients shall pass to Bare Escentuals upon delivery to such
shipping point. For the avoidance of doubt, no royalty shall be payable by Bare
Escentuals as a result of the sale of Licensed Ingredients to Bare Escentuals by
BioKool.

3.4 Acceptance. All Licensed Ingredients purchased and shipped hereunder are
subject to acceptance by Bare Escentuals at the ship-to address designated in
the Purchase Order. Bare Escentuals shall have thirty (30) days after delivery
of any Licensed Ingredients to inspect and accept or reject such Licensed
Ingredients (the “Acceptance Period”). Any Licensed Ingredients that are not
rejected during the Acceptance Period are deemed accepted by Bare Escentuals.
Acceptance of any Licensed Ingredients shall not preclude any subsequent claim
with respect to such Licensed Ingredient under Section 7. If during the
Acceptance Period, Bare Escentuals identifies any Licensed Ingredient that does
not conform to the Specifications (“Nonconforming Product”), Bare Escentuals
shall have the right, at its sole option, to (a) reject such Nonconforming
Product, (b) require replacement of the Nonconforming Product, (c) accept the
Nonconforming Product with an adjustment in price, or (d) return such
Nonconforming Product for credit or refund. Any rejected Licensed Ingredients
must be replaced by BioKool, at its expense, within seven (7) business days
after the request of Bare Escentuals. Upon delivery of replacement Licensed
Ingredients, Bare Escentuals shall accept or reject such replacement in
accordance with this Section 3.4.

 

*** PORTIONS OF THIS PAGE HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Page 4 of 15



--------------------------------------------------------------------------------

4. FEES AND CONSIDERATION

4.1 Commencement Payments: Subject to the terms and conditions of this
Agreement, Licensee shall pay BioKool *** within two (2) days of the Effective
Date, *** within one hundred eighty (180) days of the Effective Date and ***
within three hundred sixty-five (365) days of the Effective Date.

4.2 Royalty. As long as the license granted to Bare Escentuals in Section 2.1 is
in effect, Bare Escentuals shall pay to BioKool a royalty on the annual
aggregate, cumulative Net Revenue received by Bare Escentuals from the sale of
Royalty-Bearing Licensed Products, at the royalty rates set out in Exhibit B.
Payment of the royalties owed by Bare Escentuals will be due along with the
report required in Section 4.2. Bare Escentuals shall be entitled to offset the
amount of any royalty due hereunder with any amount that is payable by BioKool
to Bare Escentuals under Section 6.3.

4.3 Bare Escentuals Reports. Within thirty (30) days after the last day of each
calendar quarter during the term of the license granted in Section 2.1, Bare
Escentuals will provide BioKool with a written report setting forth a
calculation of the royalties accrued from the sale of Royalty-Bearing Licensed
Products during such quarter. Each royalty report shall be deemed the
Confidential Information of Bare Escentuals.

4.4 Taxes. BioKool will be responsible for and will indemnify and hold Bare
Escentuals harmless from payment of any taxes, fees, duties, and other
governmental charges, and any related penalties and interest, in each case
arising from the payment of any amounts owed to BioKool under this Agreement.

4.5 Audit by BioKool. For a period of two (2) years from the date of sale of
given Royalty-Bearing Licensed Products (“Audit Period”), Bare Escentuals shall
keep accurate records as necessary to determine the royalty payable to BioKool
under this Section 4 for such products (“Records”). During the Audit Period,
upon at least thirty (30) days prior written notice, Bare Escentuals shall
permit BioKool, or its designated representative who is bound by confidentiality
obligations no less protective of Bare Escentuals than those set forth in this
Agreement, to inspect and review the Records, at BioKool’s expense, during Bare
Escentuals’ normal business hours. All such inspection and review shall occur at
Bare Escentuals’ offices and shall not unreasonably interfere with Bare
Escentuals’ regular business operations. BioKool shall only have the right to
inspect and review Records dating back two (2) years from the end of the year
for which review is requested. If such inspection reveals that Bare Escentuals’
payments were less than the amount which should have been paid, then Bare
Escentuals shall pay to BioKool any sums shown to be due. If the underpayment
was in excess of ten percent (10%) of the total sums accrued and due during the
period for which such inspection and audit was made, Bare Escentuals shall also
pay to BioKool the reasonable costs of such audit and inspection upon receipt of
an appropriate invoice justifying the costs.

 

*** PORTIONS OF THIS PAGE HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Page 5 of 15



--------------------------------------------------------------------------------

5. CONFIDENTIALITY

5.1 Definition of Confidential Information. For purposes of this Agreement,
“Confidential Information” means, subject to Section 5.2, all non-public or
proprietary information disclosed by one party (the “Disclosing Party”) to the
other party (the “Receiving Party”) in the course of activity pursuant to this
Agreement, including such information disclosed in contemplation of this
Agreement prior to the Effective Date, whether disclosed in oral, written,
graphic, machine recognizable model or sample form, or any derivation thereof,
except as otherwise provided in Section 5.4. Confidential Information may
include data, know-how, algorithms, computer programs, data bases, processes,
improvements, designs, devices, systems, test results, sketches, photographs,
plans, drawings, product concepts, specifications, reports, laboratory
notebooks, business and financial plans, strategies, budgets, vendor, customer
and distributor names, pricing information, production or manufacturing
information, product sales information or forecasts, inventions and ideas.

5.2 Identification of Confidential Information. All information as described in
Section 5.1 will be deemed “Confidential Information” only if: (a) in the case
of a written disclosure, there is affixed to the document an appropriate legend,
such as “Proprietary” or “Confidential” or (b) in the case of an oral or visual
disclosure, the Disclosing Party makes a contemporaneous oral statement or
delivers to the Receiving Party a written statement within thirty (30) days to
the effect that such disclosure is confidential or the like.

5.3 Protection of Confidential Information. The Receiving Party will only use
the Confidential Information of the Disclosing Party as necessary to perform
obligations pursuant to this Agreement and for no other purpose, and will
disclose such Confidential Information only to the employees and agents of the
Receiving Party (a) who have a need to know such Confidential Information for
purposes of this Agreement and (b) who are under a duty of confidentiality no
less restrictive than the Receiving Party’s duty hereunder. The Receiving Party
will protect the Confidential Information from unauthorized use, access, or
disclosure in the same manner as the Receiving Party protects its own
confidential or proprietary information of a similar nature and with no less
than reasonable care. The Receiving Party shall inform each such employee and
consultant of its confidentiality obligations under this Agreement, and will be
liable for any breach of confidentiality by any such employee or consultant.

5.4 Exceptions. The Receiving Party’s obligations under Section 5.3 with respect
to any Confidential Information will terminate if such information: (a) was
already known to the Receiving Party at the time of disclosure by the Disclosing
Party, without any duty of confidentiality to the Disclosing Party; (b) is
disclosed to the Receiving Party by a third party who had the right to make such
disclosure without any confidentiality restrictions; (c) is, or through no fault
of the Receiving Party has become, generally available to the public; or (d) is
independently developed by the Receiving Party without access to, or use of, the
Confidential Information. In addition, the Receiving Party will be allowed to
use or disclose the Confidential Information to the extent that such use or
disclosure is (w) approved in writing by the Disclosing Party, (x) necessary for
the Receiving Party to enforce its rights under this Agreement; (y) required by
law or by the order of a court or similar judicial or administrative body,
provided that the Receiving Party notifies the Disclosing Party of such required
disclosure promptly and in writing and cooperates with the Disclosing Party, at
the Disclosing Party’s reasonable request

 

Page 6 of 15



--------------------------------------------------------------------------------

and expense, in any lawful action to contest or limit the scope of such required
disclosure; or (z) necessary to exercise any licenses granted to the Receiving
Party under this Agreement.

5.5 Return of Confidential Information. The Receiving Party will return to the
Disclosing Party or destroy all Confidential Information of the Disclosing Party
in the Receiving Party’s possession or control and permanently erase all
electronic copies of such Confidential Information promptly upon the written
request of the Disclosing Party or the expiration or termination of this
Agreement, whichever comes first, unless the Receiving Party has a continuing
right to use such Confidential Information.

6. TERM AND TERMINATION

6.1 Term. Subject to the earlier termination rights of the parties set forth
herein, the term of this Agreement will commence on the Effective Date and
continue until the ten (10) year anniversary of the Effective Date (“Initial
Term”), and upon the mutual agreement of the parties, shall thereafter renew for
periods of one (1) year each (each, a “Renewal Term”). With respect to any
Renewal Term, either Party shall have the right to terminate this Agreement upon
no less than one hundred twenty (120) days’ prior written notice, which may be
given at any time during the Term but shall not be effective until the last day
of the then-current Renewal Term, as applicable.]

6.2 Termination. If either party commits any default or breach with respect to
any of the provisions of this Agreement, the non-breaching party shall notify
the breaching party in writing and if the non-breaching party fails to cure such
default within sixty (60) days after receipt of written notice of same, the
non-breaching party may terminate this Agreement immediately upon providing
written notice to the other party. In addition, Bare Escentuals shall have the
right to terminate this Agreement immediately upon written notice to BioKool if
BioKool breaches any representation or warranty in Section 7.

6.3 Effect of Termination. Upon termination of this Agreement, (a) all rights
and licenses granted herein shall terminate except that Bare Escentuals shall
have the right to sell, offer to sell, and distribute any Licensed Products held
in inventory as of the effective date of termination and (b) promptly after Bare
Escentuals’ request, BioKool shall repurchase Bare Escentuals’ inventory of
Licensed Ingredients. BioKool shall purchase the Licensed Ingredients at Bare
Escentuals’ cost for such materials.

6.4 Survival. The following provision will survive expiration or termination of
this Agreement, together with any other provisions necessary for their
construction and enforcement: Sections 4, 5, 8, 9, and 10 shall survive any
termination or expiration of this Agreement.

7. REPRESENTATIONS AND WARRANTIES

7.1 Performance Warranty. BioKool represents and warrants that all Licensed
Ingredients delivered hereunder shall conform to the Specifications. BioKool
shall, at its own expense and risk, replace each Licensed Ingredient that does
not conform to the foregoing warranty within seven (7) days after receipt of
such nonconforming Licensed Ingredient. BioKool shall pay the costs of all
shipping and insurance of the nonconforming items and

 

Page 7 of 15



--------------------------------------------------------------------------------

replacement items (including, upon repair or replacement, return of the same or
replacement item to the original location) and assume the risk of loss during
shipping.

7.2 Title Warranty. BioKool represents and warrants that it has all necessary
right, title and authority to enter this Agreement and to grant the licenses
granted under this Agreement and to supply all Licensed Ingredients.

8. INDEMNIFICATION

8.1 Indemnification by BioKool. BioKool will indemnify and hold Bare Escentuals
and its directors, officers, employees, agents, and customers (“Bare Escentuals
Indemnitees”) harmless from and against any and all claims, losses, liabilities,
damages, costs, and expenses (including attorneys’ fees, expert witness fees,
and court costs) directly or indirectly arising from a claim, suit, action, or
proceeding (each, a “Claim”) brought against any of the Bare Escentuals
Indemnitees by a third party and that is based on an allegation that any
Licensed Ingredient or any BioKool Mineral Technology, or the use of any of the
foregoing, infringes or misappropriates any copyright, trademark, trade secret,
patent or other intellectual property right of a third party. At Bare
Escentuals’ request, BioKool will defend each Claim, at its sole cost and
expense. Bare Escentuals (a) will use reasonable efforts to notify BioKool
promptly of any claim for which Bare Escentuals believes it is entitled to
indemnification under this Section 8.1, (b) give BioKool sole control of the
defense and all related settlement negotiations (subject to written approval of
Bare Escentuals, not to be unreasonably withheld, for any settlements that do
not unconditionally release Bare Escentuals or that materially affect the terms
of this Agreement). Bare Escentuals will have the right to participate in the
defense of any Claim subject to indemnification hereunder, with Bare Escentuals’
own counsel and at its own expense.

8.2 Indemnification by Bare Escentuals. Except for any Claim for which BioKool
is obligated to indemnify Bare Escentuals under Section 8.1, Bare Escentuals
shall indemnify, defend and hold BioKool harmless from and against any and all
claims, losses, liabilities, damages, costs, and expenses (including attorneys’
fees, expert witness fees, and court costs) directly or indirectly arising from
any Claim brought against BioKool by a third party and that is based upon (a) an
allegation that the Licensed Products infringe upon any patent, trademark,
copyright or other intellectual property right, or misappropriate any trade
secret, of any third party or (b) misrepresentations regarding the efficacy of
the Licensed Products; provided that BioKool (i) promptly notifies Bare
Escentuals in writing of a Claim for which it is entitled to indemnification
hereunder; (ii) gives Bare Escentuals sole control of the defense and all
related settlement negotiations; and (iii) provides Bare Escentuals, at its
expense, with the assistance, information and authority reasonably necessary to
perform its obligations pursuant to this Section 8.2. BioKool also may
participate in the defense of a claim at its option and its own expense.

9. LIMITATION ON LIABILITY

9.1 Exclusion of Certain Damages. EXCEPT FOR ANY BREACH OF EITHER SECTION 2 OR
SECTION 5 AND EXCEPT FOR ANY OBLIGATIONS ARISING UNDER SECTION 8, IN NO EVENT
SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR ANY SPECIAL, CONSEQUENTIAL,
INCIDENTAL, OR INDIRECT DAMAGES, HOWEVER CAUSED, ON ANY THEORY OF LIABILITY, AND
REGARDLESS OF

 

Page 8 of 15



--------------------------------------------------------------------------------

WHETHER SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

9.2 Limitation on Damages. EXCEPT FOR ANY BREACH OF EITHER SECTION 2 OR SECTION
5 AND EXCEPT FOR ANY OBLIGATIONS ARISING UNDER SECTION 8, EACH PARTY’S TOTAL
CUMULATIVE LIABILITY ARISING FROM OR RELATED TO THIS AGREEMENT, WHETHER IN
CONTRACT OR TORT OR OTHERWISE, SHALL NOT EXCEED THE TOTAL AMOUNTS ACTUALLY PAID
TO BIOKOOL BY BARE ESCENTUALS PURSUANT TO THIS AGREEMENT.

10. MISCELLANEOUS

10.1 Termination of Original Agreement. BioKool and Bare Escentuals hereby
acknowledge and agree that as of the Effective Date, the Original Agreement is
terminated and is of no further force and effect (except for the obligations of
the parties under Section 12 of the Original Agreement). In the event of any
conflict, ambiguity, or inconsistency between the terms of the Original
Agreement and the terms of this Agreement that apply to any rights, obligations,
matters, events, acts, or omissions pursuant to the Original Agreement, the
terms of this Agreement shall prevail. The Original Agreement is being
terminated by mutual agreement of the parties, and therefore neither party will
have any liability as a result of such termination.

10.2 Patent Enforcement. During the Exclusivity Period, BioKool will promptly
notify Bare Escentuals if BioKool becomes aware of any known or suspected
infringement of any Licensed Patent within the Field of Use. Such notice will
include the identity of the party or parties known or suspected to have
infringed the Licensed Patent and any available information that is relevant to
such infringement. During the Exclusivity Period, Bare Escentuals will have sole
control over enforcement and defense of the Licensed Patents against third-party
infringers within the Field of Use. If Bare Escentuals asserts or files any
claim (including counterclaims), suit, or action against any such third-party
infringer, BioKool will cooperate with Bare Escentuals, at Bare Escentuals’
request, in enforcing or defending such claim, including joining Bare Escentuals
as a party to such suit or action. Bare Escentuals will be responsible for all
reasonable out-of-pocket costs, expenses, and legal fees incurred by BioKool in
connection with any claim. Bare Escentuals will be entitled to all damages
awarded as a result of or agreed to in a monetary settlement of any claim.
Nothing in this section will obligate Bare Escentuals to enforce or defend any
Licensed Patent.

10.3 Construction. The headings of sections of this Agreement are for
convenience and are not to be used in interpreting this Agreement. As used in
this Agreement, “including” means “including but not limited to” and
“discretion” means “sole discretion,” and the word “will” and “shall” are used
interchangeably and both mean that the specified action or forbearance is
mandatory.

10.4 Assignment. Neither party may, in whole or in part, by operation of law or
otherwise, assign or transfer this Agreement or delegate any of its obligations
under this Agreement without the other party’s written consent. Any attempted
assignment, transfer, or delegation without such prior written consent will be
null and void and of no effect. This Agreement will be binding upon and inure to
the benefit of the parties and their permitted successors and assigns.

 

Page 9 of 15



--------------------------------------------------------------------------------

10.5 Independent Contractor. The parties are independent contractors under this
Agreement and no other relationship is intended, including any relationship of
partnership, franchise, joint venture, agency, employer/employee, fiduciary,
master/servant relationship, or other special relationship. Neither party shall
act in a manner that expresses or implies a relationship other than that of
independent contractor.

10.6 Notices. Any notice required or permitted to be given by either party under
this Agreement shall be in writing to the addresses set out below (as such
address may be updated by the applicable party in accordance with the provisions
of this notice provision) and shall be personally delivered or sent by a
reputable overnight mail service (e.g., Federal Express), or by first class mail
(certified or registered), or by facsimile confirmed by first class mail
(registered or certified). Notices will be deemed effective (a) seven (7) days
after deposit, postage prepaid, if mailed, (b) two (2) days after deposited with
an express courier if sent by overnight mail, or (c) the same day if sent by
facsimile and receipt is confirmed.

If to BioKool:

BioKool LLC

4050 S. Sarival Rd.

Goodyear, Arizona 85338

Attn: Gary Stepenoff – COO

Fax: (623)-932-3533

If to Bare Escentuals:

Bare Escentuals, Inc.

71 Stevenson Street

San Francisco, CA 94105

Attn: General Counsel

Fax: (415) 520-9795

10.7 Waiver and Modification. Failure by either party to enforce any provision
of this Agreement will not be deemed a waiver of future enforcement of that or
any other provision. Any waiver, amendment or other modification of any
provision of this Agreement will be effective only if in writing and signed by
the parties.

10.8 Severability. If for any reason a court of competent jurisdiction finds any
provision of this Agreement to be unenforceable, that provision of the Agreement
will be enforced to the maximum extent permissible so as to effect the intent of
the parties, and the remainder of this Agreement will continue in full force and
effect.

10.9 Force Majeure. Neither party shall be liable to the other for delays or
failures in performance resulting from causes beyond the reasonable control of
that party (and not due to the negligence, intentional conduct, or misconduct of
such party), including acts of God, labor disputes or disturbances, material
shortages or rationing, riots, acts of war or terrorism, governmental
regulations, communication or utility failures, or casualties. In the event
BioKool fails to deliver Licensed Ingredients due to such causes for a period of
ninety (90) days or more, Bare Escentuals may either: (a) terminate this
Agreement or any part hereof as to any Licensed Ingredients not shipped or
(b) suspend this Agreement in whole or in part for the duration of the delaying
cause. BioKool shall resume performance under this Agreement immediately after
the

 

Page 10 of 15



--------------------------------------------------------------------------------

delaying cause ceases and, at Bare Escentuals’ option, extend the then current
term for a period equivalent to the length of time the excused delay endured.

10.10 Controlling Law and Jurisdiction. This Agreement will be subject to and
governed by the laws of the State of California, United States of America
without regard to any conflicts of laws principles that would require the
application of the laws of a different state. The parties hereby consent to the
personal jurisdiction of and exclusive venue in the federal and state courts
located in San Francisco, California. The United Nations Convention on Contracts
for the International Sale of Goods shall not apply to this Agreement.

10.11 Order of Precedence. The transaction between the parties under this
Agreement shall be subject only to the terms and conditions of this Agreement.
Any preprinted terms and conditions of either party in any purchase order,
invoice, or order acknowledgement released pursuant to this Agreement shall not
be operative or applicable to the transactions under this Agreement.

10.12 Counterparts. This Agreement may be executed in two counterparts, each of
which is deemed an original and all of which together are considered one and the
same agreement. A facsimile copy of this Agreement sent by any party to any
other party also is deemed an original, and has the same effect as if the
original hereof were actually received by the party receiving such facsimile
copy.

10.13 Entire Agreement. This Agreement, including all exhibits which are
incorporated herein by reference and each Purchase Order issued hereunder,
constitute the entire agreement between the parties with respect to the subject
matter hereof, and supersede and replace all prior and contemporaneous
understandings or agreements, written or oral, regarding such subject matter. No
modification hereof shall be valid unless in writing and duly signed by a party
authorized by each party hereto.

 

Page 11 of 15



--------------------------------------------------------------------------------

In witness whereof, the parties have hereby executed this Agreement as of the
Effective Date.

 

DATED: March 9, 2009     BIOKOOL LLC     By:   /s/ Roger Blotsky     Name:  
Roger Blotsky     Title:   Founder and CEO DATED: March 9, 2009     BARE
ESCENTUALS BEAUTY, INC.     By:   /s/ Myles McCormick     Name:    Myles
McCormick     Title:   COO

 

Page 12 of 15



--------------------------------------------------------------------------------

Exhibit A

BioKool Mineral Technology

US Patent Application 20050118279 Titled: Mineral Nutritional, Cosmetic,
Pharmaceutical, and Agricultural Compositions and Methods for Producing the Same
– By Inventor – Blotsky, et al.

BIOKOOL MINERAL TECHNOLOGY DESCRIPTION

A method for preparing a mineral composition that has a low pH and that produces
unexpectedly minimal irritation when contacted with the dermis in a liquid or
solid form, said method comprising the steps of

(a) selecting a clay soil having

 

  (i) a selected minimal concentration of cadmium, lead, arsenic, and mercury,

 

  (ii) at least eight macro mineral elements,

 

  (iii) at least sixty micro mineral elements,

 

  (iv) at least ten rare earth elements,

 

  (v) at least four percent by weight calcium,

 

  (vi) at least four percent by weight silica; and,

(b) processing said clay soil by

 

  (i) admixing said soil with water and at last one acid to produce a slurry,

 

  (ii) allowing particles to settle from said slurry to produce a liquid
containing at least eight macro mineral elements and at least sixty micro
mineral elements,

 

  (iii) concentrating said liquid to increase the concentration of mineral
elements in said liquid to greater than 3% by weight.

An article of manufacture comprising a liquid or powder composition including

(c) at least eight macro mineral elements;

(d) at least sixty micro mineral elements; and,

(e) at least ten rare earth elements;

said article of manufacture having a pH of less than four.

 

Page 13 of 15



--------------------------------------------------------------------------------

LICENSED INGREDIENT PRICING SHEDULE

 

LICENSED INGREDIENTS

 

PRICE

***   LICENSED INGREDIENT SPECIFICATIONS ***  

 

*** PORTIONS OF THIS PAGE HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Page 14 of 15



--------------------------------------------------------------------------------

Exhibit B

Royalty Rates

1) Royalty rate payable for Royalty-Bearing Licensed Products sold or
distributed to a third party in the Field of Use:

 

Amount of Cumulative Net Revenue

  

Royalty Percentage

***    ***

2) Royalty rate payable for all other Royalty-Bearing Licensed Products sold or
distributed to a third party outside Field of Use:

 

Amount of Cumulative Net Revenue

  

Royalty Percentage

***    ***

The applicable royalty percentage payable by Bare Escentuals shall be based on
the annual aggregate, cumulative Net Revenue that has been earned by Bare
Escenutal commencing on the Effective Date, as of the time that the applicable
royalty is payable, taking into consideration the total Net Revenue resulting
from the transaction for which the royalty is then being calculated.

 

*** PORTIONS OF THIS PAGE HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

Page 15 of 15